Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 1 of 23




        Exhibit A
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 2 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 3 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 4 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 5 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 6 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 7 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 8 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 9 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 10 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 11 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 12 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 13 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 14 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 15 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 16 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 17 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 18 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 19 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 20 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 21 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 22 of 23
Case 6:18-cv-06823 Document 1-2 Filed 11/20/18 Page 23 of 23
